Citation Nr: 1815323	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hip disability with altered gait, to include as secondary to bilateral chondromalacia patella with degenerative arthritis and left knee instability.  

2.  Entitlement to service connection for a left knee cyst to include as secondary, to left knee chondromalacia patella with degenerative arthritis.

3.  Entitlement to an increased rating for left knee instability, initially rated as 10 percent disabling, reduced to 0 percent disabling from February 1, 2011 to May 14, 2015, and rated as 10 percent disabling from May 14, 2015 to the present, to include considering whether it was appropriate to reduce the rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1992 to November 1996 and from September 1999 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction now lies with the RO in Jackson, Mississippi.  

In September 2010, the RO proposed reducing the rating for left knee instability from 10 percent to 0 percent.  The RO later implemented this change, effective February 1, 2011.  Although the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal for an increased rating for left knee instability because the increased rating claim covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue). Accordingly, the Board takes jurisdiction of the issue of whether the reduction was proper.

The Veteran requested a hearing in Washington, D.C.  See February 2012 VA Form 9.  The hearing was scheduled for November 2017.  The Veteran did not appear at the hearing, nor did she request that it be rescheduled.  Thus, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With regard to the issue of entitlement to service connection for a left hip disability, the Board finds that the medical opinion of record is inadequate.  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided a VA examination in conjunction with this claim in July 2010.  The examiner diagnosed the Veteran with left hip strain.  A medical opinion was elicited and the examiner found that the Veteran's left hip condition was less likely as not (less than 50/50 probability) caused by or a result of her service-connected left knee chondromalacia, left knee instability, or right knee chondromalacia.  He reasoned that there was no nexus between the Veteran's left hip strain and chondromalacia of the knee.  He further stated that, although the Veteran said that she had instability of the left knee, she also denied a history of "giving way" or falls.  He concluded by stating that there was no apparent nexus between the Veteran's left knee instability and her current left hip condition.  This opinion is inadequate because it is conclusory.  The examiner failed to provide an explanation for the conclusion reached; thus it is not adequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Additionally, the examiner did not provide an opinion on whether the Veteran's left hip disability was aggravated by her service-connected left knee and right knee disabilities.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the issue of entitlement to service connection for a left knee cyst, the Board finds that an additional examination and opinion is warranted.  The Veteran claimed this disability in December 2009.  She reported the existence of a cyst on her left knee joint that varied in size.  She was provided a VA examination in April 2009 that confirmed the presence of a 0.5 cm cyst over the lateral joint line of the Veteran's left knee.  No opinion was elicited from this examiner.  

Another VA examination was provided in July 2010.  The examiner noted a bony protrusion, tender to the touch, approximately 1 cm in diameter that was irregularly shaped just lateral from the tibial tuberosity.  However, he also noted that no left knee cyst was found either on X-ray or upon physical examination.  As he did not find a left knee cyst at that examination, he concluded that it was less likely as not (less than 50/50 probability) caused by or a result of her service-connected left knee chondromalacia, left knee instability, or right knee chondromalacia and this was the basis of the denial of service connection in September 2010.  The Board finds that this opinion is inadequate.  Although a review of the claims file was indicated, the examiner did not address the cyst found in the prior examination.  As the evidence of record indicates that the Veteran had a disability at the time she filed the claim, the medical opinion should have addressed whether this disability was related to her service-connected left and right knee disabilities, despite whether the Veteran's condition appeared to have resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

Concerning the final issue on appeal, the Board notes that additional VA medical evidence, including a VA examination has been added to the record since the last issuance of a Supplemental Statement of the Case (SSOC) in May 2017.  As no waiver of consideration has been received for this evidence, and the VA Form 9's addressing his claims were received before February 2, 2013, this evidence must first be addressed by the AOJ.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190; 38 C.F.R. §§ 19.37 (a), 20.1304(c) (2017).





Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records not already of records that are related to the disabilities on appeal.  All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such and provided with the opportunity to submit such records. 

2.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

3.  Then schedule the Veteran for an examination to determine the nature and etiology of any left hip disability.  The examiner should review the claims file.  All indicated studies, including radiographic testing, should be performed and all findings should be reported in detail.  The examiner should diagnose any left hip disabilities and then address the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset or is otherwise related to service.

b) Whether it is at least as likely as not (50 percent or greater probability) that such disability is caused by the Veteran's service-connected left knee chondromalacia patella with degenerative arthritis, right knee chondromalacia patella with degenerative arthritis, or left knee instability. 

c) Whether it is at least as likely as not (50 percent or greater probability) that such disability has been aggravated (the service-connected disability caused any increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease) by the Veteran's service-connected left knee chondromalacia patella with degenerative arthritis, right knee chondromalacia patella with degenerative arthritis, or left knee instability.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

 A robust rationale should be provided for any opinion rendered. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left knee cyst.  The examiner should review the claims file.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should diagnose any left knee cyst.  In so doing, he or she should specifically address the April 2009 finding of a cyst on the Veteran's left knee and her reports of its fluctuation in size.  The examiner should then address the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset or is otherwise related to service.

b) Whether it is at least as likely as not (50 percent or greater probability) that such disability is caused by the Veteran's service-connected left knee chondromalacia patella with degenerative arthritis, right knee chondromalacia patella with degenerative arthritis, or left knee instability. 

c) Whether it is at least as likely as not (50 percent or greater probability) that such disability has been aggravated (the service-connected disability caused any increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease) by the Veteran's service-connected left knee chondromalacia patella with degenerative arthritis, right knee chondromalacia patella with degenerative arthritis, or left knee instability.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

A robust rationale should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5.  Then, re-adjudicate the issues on appeal, considering all lay and medical evidence received since the last issuance of an SSOC. If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a SSOC and afford them the opportunity to respond before the file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




